Case 3:19-cv-00477-REP Document 71 Filed 03/12/20 Page 1 of 5 PageID# 731



                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF VIRGINIA
                                 Richmond Division


 TREVOR FITZGIBBON                             )
                                               )
        Plaintiff,                             )
                                               )
 v.                                            )               Case No. 3:19-cv-477-REP
                                               )
                                               )
 JESSELYN A. RADACK                            )
                                               )
        Defendant.                             )
                                               )


                     REPLY IN FURTHER SUPPORT OF
                     MOTION TO SUPPLEMENT/AMEND
                      SECOND AMENDED COMPLAINT
        Plaintiff, Trevor Fitzgibbon, by counsel, pursuant to Local Civil Rule 7(F),

 respectfully submits this Reply to the opposition [ECF No. 68] to Plaintiff’s motion to

 supplement second amended complaint filed by defendant, Jesselyn Radack (“Radack”).

        1.      Leave to amend or supplement a pleading under Rule 15 should be freely

 given to further the ends of justice. See, e.g., Franks v. Ross, 313 F.3d 184, 198 fn. 15 (4th

 Cir. 2002)

        2.      Plaintiff filed his second amended complaint on December 10, 2019.

 Since that time, Plaintiff has discovered, through revelations of a whistleblower and

 through a search of Twitter’s archives, that Radack has made additional statements about

 Plaintiff that breach the settlement agreement and, independently, constitute defamation.

        3.      Contrary to Radack’s suggestion, her private direct messages with third

 parties are not, and never have been, “in the public domain”.


                                               1
Case 3:19-cv-00477-REP Document 71 Filed 03/12/20 Page 2 of 5 PageID# 732



        4.      Plaintiff did not know that Radack was defaming him to third parties

 because Radack has refused to produce her direct messages with third parties. Moreover,

 she failed to identify the whistleblower in response to a discovery request.

        5.      Contrary to Radack’s suggestion, her DMs with the whistleblower have

 NOT been “doctored” or “manipulated” in any way. There are NO “irregularities”. The

 name of the whistleblower will be revealed to the Court and/or to counsel for Radack

 upon entry of an appropriate Protective Order.            Plaintiff’s concern is that the

 whistleblower will be subject to the same extreme harassment that Plaintiff has been

 subjected to by the persons alleged to be acting in concert with Radack. The threats and

 attacks and on Plaintiff and his counsel occur almost daily, e.g.:




                                               2
Case 3:19-cv-00477-REP Document 71 Filed 03/12/20 Page 3 of 5 PageID# 733



         6.      Contrary to Radack’s suggestion, no “privilege” attaches to her

 communications with the whistleblower.            The whistleblower is a lawyer, but not

 Radack’s lawyer. And, the “absolute privilege” applicable to communications published

 in judicial proceedings does not apply to any of Radack’s extra-judicial tweets, retweets,

 replies and likes published on Twitter or to third parties.

         7.      None of the proposed amendments is futile. The emails, direct messages

 and archived tweets1 are relevant to Plaintiff’s claims of breach of contract and

 defamation. To be clear, the settlement agreement, inter alia, provides as follows:




 Radack is not supposed to post “anything” on Twitter that mentions Plaintiff. Radack’s

 tweets, retweets, replies and likes that mention Plaintiff or that are of and concerning him

 most certainly violate the express terms of the settlement agreement. Radack raises no

 statute of limitations issue because each of the amendments and additions proposed by

 Plaintiff is within the one-year statute.

         8.      The fact that Radack “disputes” the allegations in Plaintiff’s proposed

 Statement of Additional Claims is not surprising, but it is also not grounds to deny

 Plaintiff’s motion to supplement/amend. It is very hard to understand how Radack can

 deny the she sent the direct messages to the whistleblower or tweeted the statements, but


         1
               Radack does not dispute that she published the tweets and then deleted
 them. Plaintiff attempts to take screenshots of Radack’s tweets, but her practice of
 tweeting and deleting sometimes evades capture.

                                               3
Case 3:19-cv-00477-REP Document 71 Filed 03/12/20 Page 4 of 5 PageID# 734



 if Radack can deny these allegations consistent with her obligation to comply with Rule

 11, then discovery would be needed to authenticate the direct messages and obtain copies

 of the tweets from Twitter. This is one of the reasons Plaintiff subpoenaed Twitter.

         9.     The statements Radack published in her direct messages to the

 whistleblower are most certainly capable of a defamatory meaning. She claims to be one

 of Plaintiff’s “victims”. She accuses him of “YEARS of stalking”. She accuses him of

 “violat[ing]” her in a “sexual” way.

         10.    Finally, Plaintiff seeks to add additional facts that show Radack is working

 in concert with third parties, including Raymond Johansen, to defame Plaintiff. As the

 Court knows, on May 23, 2018, Radack republished a link to a radio broadcast called

 “Publicists for Predators”, in which Plaintiff was referred to as a “rapist” and a “sexual

 predator”. [See Case 3:18-cv-247-REP (Document 60 – Second Amended Complaint, ¶

 43)].   On February 4, 2020, Johansen tweeted the same broadcast – “Publicist for

 Predators” – calling it the “Fitzgibbon narrative”. The fact that Radack and Johansen are

 using the same words in tweets and tweeting the same material about Plaintiff is yet

 further circumstantial evidence of concerted action between Radack and Johansen.

                                        CONCLUSION

         For the reasons stated above, Plaintiff requests leave to file his Statement of

 Additional Claims, which will supplement the second amended complaint to add the

 tweets, retweets, replies, likes, and private DMs mentioned above.

         In the alternative, Plaintiff requests leave to file a third amended complaint to

 include the additional breaches of contract and acts of defamation.




                                             4
Case 3:19-cv-00477-REP Document 71 Filed 03/12/20 Page 5 of 5 PageID# 735



 DATED:        March 12, 2020



                            TREVOR FITZGIBBON



                            By:    /s/ Steven S. Biss
                                   Steven S. Biss (VSB # 32972)
                                   300 West Main Street, Suite 102
                                   Charlottesville, Virginia 22903
                                   Telephone:     (804) 501-8272
                                   Facsimile:     (202) 318-4098
                                   Email:         stevenbiss@earthlink.net

                                   Counsel for the Plaintiff




                           CERTIFICATE OF SERVICE

       I hereby certify that on March 12, 2020 a copy of the foregoing was filed

 electronically using the Court’s CM/ECF system, which will send notice of electronic

 filing to counsel for the Defendant and all interested parties receiving notices via

 CM/ECF.




                            By:    /s/ Steven S. Biss
                                   Steven S. Biss (VSB # 32972)
                                   300 West Main Street, Suite 102
                                   Charlottesville, Virginia 22903
                                   Telephone:     (804) 501-8272
                                   Facsimile:     (202) 318-4098
                                   Email:         stevenbiss@earthlink.net

                                   Counsel for the Plaintiff




                                          5
